        Case 1:15-cv-01009-PJK-KBM Document 232 Filed 08/18/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO



  TONYA MICHELLE MAHONE, as
  Personal Representative of the Estate of
  GERARD WATSON, Deceased,

            Plaintiff,

  vs.                                                    No. 1:15-cv-01009-PJK-KBM

  GARY EDEN, JACQUELINE R.
  FLETCHER, and CRST EXPEDITED,
  INC.,

           Defendants.


                                         ORDER



         THIS MATTER comes on for consideration of the Motion to Withdraw as

Counsel for Defendant Jacqueline R. Fletcher filed and served July 30, 2020 by

Gallagher, Casados & Mann, P.C. (Nathan H. Mann, Harriett J. Hickman, and Darci A.

Carroll). ECF No. 228. The motion is pursuant to D.N.M. LR-Civ. 83.8(b) and recited

that objections to withdrawal must be filed within 14 days from the date of service of the

motion and that a failure to timely object constitutes consent to grant the

motion. No objections having been filed, the Motion is granted.

         IT IS SO ORDERED.
Case 1:15-cv-01009-PJK-KBM Document 232 Filed 08/18/20 Page 2 of 2



 DATED this 18th day of August 2020 at Santa Fe, New Mexico.



                                       /s/ Paul Kelly, Jr.
                                       United States Circuit Judge
                                       Sitting by Designation




                                 -2-
